Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1-15 and 17 are objected to because of the following informalities.

Regarding Claim 1, Applicant recites, “monolithically connected each other”.  This phrase should have the word “to” interjected between “connected” and “each”.  Appropriate correction is required.

Regarding Claim 13, Applicant recites, “monolithically connected each other”.  This phrase should have the word “to” interjected between “connected” and “each”.  Appropriate correction is required.

Regarding Claim 17, Applicant recites, “monolithically connected each other”.  This phrase should have the word “to” interjected between “connected” and “each”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, Applicant recites, “thin film solar cells”.  Its unclear what constitutes a “thin” film, is it a specific thickness?  Is it relative?  Appropriate action is required.

Regarding Claim 1, Applicant recites, “and/or”.  Is this feature present, or is it not?  Appropriate action is required.

Regarding Claims 4 & 6, Applicant recites, “coupling single thin film solar cells”.  This term lacks antecedent basis. It is also unclear how thin film solar cells can be referred to as single.  Appropriate action is required.

Regarding Claim 6, Applicant recites, “and/or”.  Is this feature present, or is it not?  Appropriate action is required.

Regarding Claim 6, Applicant recites, “electrical conductive layer”.  This phrase lacks antecedent basis.  Appropriate action is required.

Regarding Claim 13, Applicant recites, “thin film solar cells”.  Its unclear what constitutes a “thin” film, is it a specific thickness?  Is it relative?  Appropriate action is required.

Regarding Claim 13, Applicant recites, “coupling single thin film solar cells”.  It is unclear how thin film solar cells can be referred to as single.  Appropriate action is required.

Regarding Claim 13, Applicant recites, “coupling thin film solar cell”.  This term lacks antecedent basis. Appropriate action is required.

Regarding Claim 14, Applicant recites, “and/or cutting”.  Is this step present, or is it not?  Appropriate action is required.

Regarding Claim 14, Applicant recites, “on said inactive an areas”.  Its unclear what Applicant is further limiting in this phrase.  Appropriate action is required.

Regarding Claim 15, Applicant recites, “and/or said open-pattern”.  Is this feature present, or is it not?  Appropriate action is required.

Regarding Claim 15, Applicant recites, “said open-pattern isolation grooves”.  This term lacks antecedent basis.  Appropriate action is required.

Regarding Claim 16, Applicant recites, “thin film solar cells”.  Its unclear what constitutes a “thin” film, is it a specific thickness?  Is it relative?  Appropriate action is required.

Regarding Claim 16, Applicant recites, “a plurality of movable photovoltaic slats”.  Is this the photovoltaic slat already recited or is a new element being introduced?  Appropriate action is required.

Regarding Claim 17, Applicant recites, “thin film solar cells”.  Its unclear what constitutes a “thin” film, is it a specific thickness?  Is it relative?  Appropriate action is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US 2012/0152469 A1).

	In view of Claim 16, Choi et al. teaches the use of a plurality of thin film solar cells monolithically connected to each other in series (Figure 3a-c, #212 & Paragraph 0044) for an integrated building photovoltaic apparatus suitable for closing an opening on a façade of a building (Figure 2 & Paragraph 0034-0037) and generating electricity from solar radiation which pass through said opening and comprising a blind  which is arranged inside an internal chamber defined between two at least partially transparent panes (Paragraph 0026) which comprise a plurality of the photovoltaic slats (Figure 1-2, #210 & Paragraph 0040).

Allowable Subject Matter
Claims 1-15 and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Choi et al. (US 2020/0228055 A1),
Choi et al. (US 2020/0185554 A1),
Achiel (US 2020/0080369 A1),
Hall et al. (US 2018/0204967 A1),
Hall et al. (US 2018/0171702 A1),
Hall et al. (US 2018/0076762 A1),
Hall et al. (US 2018/0030781 A1),
Moslehi et al. (US 2015/0101761 A1),
	Kapany (US 2012/0031018 A1),
	Yordanova (US 2011/0126992 A1),
	Ben-David (US 2008/0216966 A1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726